            Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 1 of 12




 1   Bradley P. Hartman (#017263)
     John D. Titus (#012912)
 2   HARTMAN TITUS PLC
     3507 N. Central Ave., Suite 101
 3   Phoenix, AZ 85012-2121
     Phone: (602) 235-0500
 4   Fax: (888) 506-6572
 5   Email: bhartman@hartmantitus.com
            jtitus@hartmantitus.com
 6   Attorneys for Plaintiff

 7                          IN THE UNITED STATES DISTRICT COURT
 8                               FOR THE DISTRICT OF ARIZONA
 9
      GradVentures, LLC, a Wyoming limited              No.
10    liability company,
11                  Plaintiff,                            COMPLAINT
12
      vs.
13                                                        Reverse Domain Name Hi-Jacking
                                                          pursuant to 15 U.S.C. § 1114;
14    Baylor University, a Texas non-profit               Declaratory Relief Under the Lanham
      corporation,                                        Act pursuant to 28 U.S.C. § 2201
15
16                  Defendant.
                                                          (Jury Trial Demanded)
17
18
            For its complaint against Defendant Baylor University, Plaintiff GradVentures, LLC
19
     alleges as follows:
20
            1.     This is an action pursuant to 15 U.S.C. § 1114(2)(D)(v) and for declaratory relief
21
     pursuant to 28 U.S.C. § 2201 to establish that Plaintiff’s registration and use of the internet
22
     domain names <bearsgrad.com>, <bugrad.com>, <bigbearsfan.com>, <baylorfanatic.com>,
23
     and <baylorgrad.com> (the “Domain Names”) is not unlawful under the Anticybersquatting
24
     Consumer Protection Act (15 U.S.C. § 1125(d) (the “ACPA), or otherwise under the Lanham
25
     Act (15 U.S.C. § 1051 et. seq.).
26
            2.     This action is also filed to prevent the transfer of the Domain Names to
27
     Defendant, which was ordered in an administrative decision on July 23, 2019, under the
28
     Uniform Domain Name Dispute Resolution Policy (the “UDRP”) in a non-binding proceeding
                                                    1
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 2 of 12




 1   captioned    Baylor        University    v.    James      Perry/GradVentures,    LLC/Registration
 2   Private/Domains       by    Proxy,      LLC,   National     Arbitration   Foundation   Case   No.
 3   FA1906001847203.
 4                                             THE PARTIES
 5          3.     Plaintiff GradVentures, LLC is a Wyoming limited liability company with its
 6   principal place of business in Sheridan, Wyoming.
 7          4.     Defendant Baylor University is a Texas non-profit corporation with its principal
 8   place of business in Waco, Texas.
 9                                    JURISDICTION AND VENUE
10          5.     This Court has subject matter jurisdiction over this action pursuant to Section 39
11   of the Trademark Act of 1946 (the “Lanham Act”), 15 U.S.C. § 1121, and under 28 U.S.C.
12   §§ 1331 and 1338(a). More specifically, this Court has jurisdiction pursuant to 28 U.S.C.
13   § 1331 because this cause arises under 15 U.S.C. § 1114 in that Plaintiff is the registrant of
14   Domain Names that are subject to transfer under a policy provided by the registrar thereof
15   relating to alleged conflict with a trade or service mark claimed by Defendant, and under 28
16   U.S.C. § 2201(a) “In a case of actual controversy within its jurisdiction, . . . any court of the
17   United States, upon the filing of an appropriate pleading, may declare the rights and other legal
18   relations of any interested party seeking such declaration, whether or not further relief is or
19   could be sought.”
20          6.     This Court has personal jurisdiction over Defendant Baylor University because
21   Defendant agreed to submit to the jurisdiction of this Court when it initiated an administrative
22   proceeding pursuant to the UDRP concerning the Domain Names. Specifically, Defendant
23   agreed in its UDRP complaint to “submit, with respect to any challenges to a decision in the
24   administrative proceeding transferring the domain name[s], to jurisdiction in Scottsdale,
25   Arizona, the location of the principal office of the concerned registrar.”
26          7.     The registrar for the Domain Names is GoDaddy.com, LLC, a Delaware limited
27   liability company having its principal office at 14455 N. Hayden Rd. #219, Scottsdale, Arizona
28   85206 (“GoDaddy”) is in this judicial district.
                                                       2
           Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 3 of 12




 1          8.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as a substantial
 2   part of the events giving rise to the claims occurred in this district. Furthermore, the registrar
 3   of the Domain Names is located in this district.
 4                                               FACTS
 5          9.     Since 2002, Plaintiff has been in the business of providing custom email address
 6   forwarding services for individuals seeking to display their affection for certain clubs,
 7   educational institutions, and sports organizations through Plaintiff’s GradMail™ website.
 8          10.    Since 2002, Plaintiff has registered over 4,400 domain names for use by others
 9   as email forwarding addresses. The email addresses allow individuals to express their kinship
10   or fandom with a particular organization. For example, Boston University alum, parent or
11   booster “John Doe” could use the email address johndoe@terriersfan.com or
12   johndoe@bufan.com to show his love of Boston University or its Terriers mascot and sports
13   teams. Emails to this address would be forwarded to John Doe’s personal email address.
14   Likewise, Jane Smith could use the email address janesmith@bugrad.com or
15   janesmith@bufan.com to show her pride as a Brown University graduate or a fan of Butler
16   University.
17          11.    Plaintiff almost exclusively uses the domain names it registers for email address
18   forwarding. Plaintiff does not build unique websites at the domain names and consumers
19   cannot use their custom email addresses for websites, for website forwarding services, or for
20   other online purposes.
21          12.    To assist individuals in selecting an email address related to their chosen college
22   or university, Plaintiff’s system organizes potential email addresses among the various
23   colleges and universities. For example, if an individual is a fan of Arizona State University,
24   the system will suggest options like <name>@asufans.com or <name>@asugrad.com as
25   potential email addresses. An individual interested in Alabama State University might select
26   <name>@alabamastatefan.com or <name>@asugrad.com (which applies to both Arizona
27   State University and Alabama State University).          Likewise, Butler University, Boston
28
                                                     3
           Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 4 of 12




 1   University, or Brown University fans can all have an email address that ends in <bufan.com>
 2   or <bugrad.com>.
 3          13.    Plaintiff does not charge for its services. Rather, it earns money through third-
 4   party advertising. For each email address selected, Plaintiff sends $3 to the university or
 5   college selected by the email user, which is typically made and accepted by the college or
 6   university as an unrestricted gift.
 7          14.    Plaintiff has gifted colleges and universities tens of thousands of dollars.
 8          15.    Plaintiff’s email forwarding services have been widely utilized and have been
 9   accepted and appreciated by colleges and universities across the United States. As technology
10   and email services have advanced over the years, some colleges and universities have begun
11   offering their own custom email services for alumni, or have allowed students to maintain their
12   assigned student email addresses after graduation. These relatively new email services are
13   acquired directly from the relevant college or university.
14          16.    Plaintiff is the registered owner of over 4,400 domain names for use as email
15   addresses. Over half of the domain names have been registered for over ten years, with some
16   registrations dating back to early 2002.
17          17.    Plaintiff is not aware of any confusion over the past 17 years caused by
18   Plaintiff’s use of email address domain names that incorporate the names of colleges or
19   universities or sports teams. Because the domain names are used only in connection with
20   vanity email addresses and Plaintiff’s services are associated with hundreds of colleges,
21   universities and sports teams, consumers know that Plaintiff is not affiliated with any particular
22   university and consumers would not be confused into believing there was some association or
23   affiliation between Plaintiff and any college, university or sports team merely because the
24   offered email forwarding service uses an email address with a domain name containing the
25   name or abbreviation of one or more colleges, universities or mascots.
26          18.    Plaintiff’s long-running registration and use of Domain Names incorporating the
27   names of colleges, universities or sports teams has been in good faith and for a legitimate
28   purpose.
                                                     4
           Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 5 of 12




 1          19.    Plaintiff’s long-running registration and use of the Domain Names also is a fair
 2   use of the relevant trademarks of the various colleges and universities.
 3                                      UDRP PROCEEDING
 4          20.    On or about June 10, 2019, Defendant Baylor University filed a UDRP
 5   complaint against Plaintiff with National Arbitration Forum alleging the Domain Names are
 6   identical or confusingly similar to Defendant’s trademarks BAYLOR, BAYLOR
 7   UNIVERSITY, BU, and others.
 8          21.    In the UDRP proceeding, Defendant alleged the Domain Names are “highly
 9   likely to be associated” with Defendant and that Plaintiff is “leading consumers to believe”
10   that the Domain Names are associated with Defendant.
11          22.    The Domain Names are among thousands used by Plaintiff for vanity email
12   addresses and consumers know that the Domain Names are not associated with Defendant and
13   are not likely to believe the Domain Names are associated with Defendant.
14          23.    In the UDRP proceeding, Defendant alleged Plaintiff has no rights or legitimate
15   interest in the Domain Names and Plaintiff has not used the Domain Names in connection with
16   a bona fide offering of goods or services.
17          24.    Plaintiff has rights and legitimate interests in the Domain Names in connection
18   with the bona fide offering of services to the public.
19          25.    Plaintiff has made legitimate noncommercial or fair use of the Domain Names
20   and such use does not suggest an association with Defendant or create a reasonable likelihood
21   of consumer confusion regarding the source of Plaintiff’s services and the source of
22   Defendant’s goods and services.
23          26.    Consumers acquiring vanity email address forwarding services from Plaintiff
24   would know that those services are being acquired from Plaintiff and would not believe the
25   services originate from Defendant.
26          27.    Consumer confusion is unlikely because consumer sign up for a vanity email
27   address at a website located at www.gradmail.com and not a website associated or affiliated
28   with Defendant or any other college or university.
                                                  5
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 6 of 12




 1          28.    Consumer confusion is unlikely because Plaintiff requires consumers to choose
 2   from hundreds of colleges or universities when finding a vanity email address, which is
 3   something Defendant would not allow.
 4          29.    Consumer confusion is unlikely because Plaintiff clearly states on its website
 5   “GradMail.com lets fans and grads of most US schools pay tribute with a personalized email
 6   address. Unless otherwise noted, GradMail is not affiliated, endorsed, authorized, or
 7   associated in any way with any club, organization, school, college, university, professional
 8   team, or any country's government or armed forces.”
 9          30.    In the UDRP proceeding, Defendant alleged Plaintiff registered and is using the
10   Domain Names in bad faith and “in a deliberate attempt to attract fans of Baylor to [Plaintiff’s]
11   email vanity service.”
12          31.    Plaintiff registered the Domain Names in good faith as part of its long business
13   practice of acquiring domain names that would be of interest to consumers as part of a vanity
14   or fan email address forwarding service.
15          32.    Plaintiff has registered and used as email addresses domain names related to
16   hundreds of educational institutions, including, for example, <USCgrad.com> and
17   <MITgrad.com> (since 2002), <Butlergrad.com> and <Dartmouthgrad.com> (since 2003),
18   <Rutgersgrad.com> and <SetonHallgrad.com> (since 2004), and <Michigangrad.com> and
19   <PennStategrad.com> (since 2005).
20          33.    Many of the domain names Plaintiff has registered can refer to multiple
21   educational institutions, making consumer confusion or consumer association with any
22   particular institution unlikely. For example, <BUgrad.com> can refer to graduates of Butler
23   University, Brown University, Boston University, Baylor University and others.
24          34.    Defendant’s federal registrations of the “BU” trademark are for stylized
25   collegiate-font versions of the mark and not for a text-only version of the mark or any other
26   variation of “BU.” Defendant does not have exclusive rights to “BU” in reference to
27   educational services or related goods and services and consumers are unlikely to associate
28
                                                    6
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 7 of 12




 1   BUgrad.com exclusively with Defendant or at all in the field of vanity email address
 2   forwarding services.
 3          35.    Many of the domain names Plaintiff has registered can refer to multiple sports
 4   teams and mascots, making consumer confusion or consumer association with any particular
 5   institution unlikely. For example, <bearsgrad.com> can refer to graduates of Brown
 6   University, Morgan State, Athens State, Missouri State, Mercer, or Baylor University.
 7          36.    Defendant does not have exclusive rights to “Bears” in reference to educational
 8   or athletic services and consumers are unlikely to associate <bearsgrad.com> exclusively with
 9   Defendant, particularly when the domain name is used only in the field of vanity email address
10   forwarding services offered by Plaintiff.
11          37.    Plaintiff registered the <bugrad.com> domain name in 2003 and is not aware of
12   any consumer confusion or perceived affiliation or association with Defendant over the past
13   16 years caused by Plaintiff offering <name>@bugrad.com for email address forwarding.
14          38.    Until recently, Defendant never contacted Plaintiff about any concerns over
15   Plaintiff’s registration of <bugrad.com> as a domain name for email address forwarding
16   services, even though the domain name was registered 16 years ago.
17          39.    Some consumers have been using the <name>@bugrad.com email address
18   continuously since at least as early as 2003. A domain name transfer to Defendant would
19   disrupt the email services for those subscribers.
20          40.    Plaintiff has spent time and money promoting and offering email address
21   forwarding services under the <bugrad.com> domain name in reliance on Defendant’s
22   inaction.
23          41.    Plaintiff registered the <bearsgrad.com> domain name in 2007 and is not aware
24   of any consumer confusion or perceived affiliation or association with Defendant over the past
25   12 years caused by Plaintiff offering <name>@bearsgrad.com for email address forwarding.
26          42.    Until recently, Defendant never contacted Plaintiff about any concerns over
27   Plaintiff’s registration of <bearsgrad.com> as a domain name for email address forwarding
28   services, even though the domain name was registered 12 years ago.
                                                 7
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 8 of 12




 1          43.    Some consumers have been using the <name>@bearsgrad.com email address
 2   continuously since at least as early as 2007. A domain name transfer to Defendant would
 3   disrupt the email services for those subscribers.
 4          44.    Plaintiff has spent time and money promoting and offering email address
 5   forwarding services under the <bearsgrad.com> domain name in reliance on Defendant’s
 6   inaction.
 7          45.    Plaintiff registered the <baylorgrad.com> domain name in 2008 and is not aware
 8   of any consumer confusion or perceived affiliation or association with Defendant over the past
 9   11 years caused by Plaintiff offering <name>@baylorgrad.com for email address forwarding.
10          46.    Until recently, Defendant never contacted Plaintiff about any concerns over
11   Plaintiff’s registration of <baylorgrad.com> as a domain name for email address forwarding
12   services, even though the domain name was registered 11 years ago.
13          47.    Plaintiff has spent time and money promoting and offering email address
14   forwarding services under the <baylorgrad.com> domain name in reliance on Defendant’s
15   inaction.
16          48.    Plaintiff registered the <bigbearsfan.com> domain name in 2016 and is not
17   aware of any consumer confusion or perceived affiliation or association with Defendant over
18   the past three years caused by Plaintiff offering <name>@bigbearsgrad.com for email address
19   forwarding.
20          49.    Until recently, Defendant never contacted Plaintiff about any concerns over
21   Plaintiff’s registration of <bigbearsgrad.com> as a domain name for email address forwarding
22   services, even though the domain name was registered three years ago.
23          50.    Some consumers have been using the <name>@bigbearsgrad.com email address
24   continuously since at least as early as 2017. A domain name transfer to Defendant would
25   disrupt the email services for those subscribers.
26          51.    Plaintiff has spent time and money promoting and offering email address
27   forwarding services under the <bigbearsgrad.com> domain name in reliance on Defendant’s
28   inaction.
                                                    8
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 9 of 12




 1            52.    The absence of actual consumer confusion over many years is evidence that
 2   there is no likelihood of consumer confusion caused by Plaintiff’s registration and use of the
 3   Domain Names.
 4            53.    Registration of the Domain Names by Plaintiff was lawful.
 5            54.    Notwithstanding Plaintiff’s lawful registration and use of the Domain Names,
 6   on July 23, 2019, the National Arbitration Forum notified Plaintiff, Defendant and GoDaddy
 7   of a UDRP decision issued by a Brazil attorney ordering transfer of the Domain Names to
 8   Defendant.
 9            55.    Under the UDRP, GoDaddy will transfer the Domain Names to Defendant
10   within ten business days of the UDRP decision unless legal action for independent
11   determination of the Plaintiff’s rights is commenced by Plaintiff in this judicial district, as
12   designated under the domain name registration contracts with GoDaddy and as agreed to by
13   Defendant in the UDRP proceeding.
14                                   FIRST CLAIM FOR RELIEF
15                  Reverse Domain Name Hijacking under 15 U.S.C. § 1114(2)(D)(v)
16            56.    Plaintiff incorporates in this First Claim for Relief all previous allegations
17   contained in this Complaint, which are incorporated by reference as though fully stated herein.
18            57.    Plaintiff is the rightful registrant of the Domain Names and should be afforded
19   full access to and control of the Domain Names for the services Plaintiff has offered for many
20   years.
21            58.    Plaintiff registered the Domain Names in good faith.
22            59.    Plaintiff uses the Domain Names in good faith.
23            60.    Plaintiff has legitimate rights in the Domain Names.
24            61.    The Domain Names are not confusingly similar to any trademarks in which
25   Defendant has legitimate rights.
26            62.    The Domain Names are subject to transfer by the registrar to Defendant based
27   on an erroneous decision by an attorney in Brazil under the UDRP.
28
                                                     9
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 10 of 12




 1          63.    If the Domain Names are transferred to Defendant, Plaintiff, its subscribers, and
 2   members of the general public will be damaged by Defendant’s inability to use the Domain
 3   Names to continue offering and providing email forwarding services to its subscribers.
 4          64.    Plaintiff has provided Defendant with notice of this Action.
 5          65.    Plaintiff's registration and/or use of the Domain Names do not violate any
 6   cognizable right of the Defendant under the Lanham Act.
 7          66.    Defendant unreasonably delayed in bringing its UDRP complaint against
 8   Plaintiff.
 9          67.    In reliance on Defendant’s unreasonable delay, Plaintiff has been and will be
10   prejudiced by the UDRP decision and any transfer of the Domain Names to Defendant.
11          68.    Plaintiff is entitled, under 15 U.S.C. § 1114(2)(D)(v), to an order establishing
12   that Plaintiff’s registration or use of the Domain Names is not unlawful under the Lanham Act
13   and, to the extent necessary, reactivating or ordering a return of the Domain Name registrations
14   from Defendant to Plaintiff.
15                                  SECOND CLAIM FOR RELIEF
16           Declaratory Relief – Non-Violation of Lanham Act under 28 U.S.C. § 2201
17          69.    Plaintiff incorporates in this Second Claim for Relief all previous allegations
18   contained in this Complaint, which are incorporated by reference as though fully stated herein.
19          70.    Plaintiff's registration and/or use of the Domain Names does not violate
20   Defendant’s rights under the Lanham Act.
21          71.    In registering the Domain Names, Plaintiff did not have “bad faith intent,” as
22   provided in 15 U.S.C. § 1125(d)(1)(A)(i), to profit from Defendant’s alleged trademark rights.
23          72.    At the time Plaintiff registered the Domain Names and at all times subsequent
24   thereto, Plaintiff has, and has intended to, use the Domain Names for legitimate or fair use
25   purposes.
26          73.    Plaintiff had reasonable grounds to believe that its registration and/or use of the
27   Domain Names was a fair use or otherwise lawful use, as provided in 15 U.S.C.
28   § 1125(d)(1)(B)(ii).
                                                   10
          Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 11 of 12




 1           74.   The Domain Names are not identical or confusingly similar to any trademarks
 2   in which Defendant has rights.
 3           75.   The Domain Names are not identical, confusingly similar to, or dilutive of any
 4   trademarks in which Defendant has rights and which were famous at the time the Domain
 5   Names were registered.
 6           76.   Plaintiff reasonably believes its registration and use of the Domain Names was
 7   and is lawful under the Lanham Act.
 8           77.   There is an actual controversy with respect to whether the Defendant is entitled
 9   to obtain transfer of the Domain Name away from Plaintiff based on Defendant’s alleged rights
10   under the Lanham Act.
11           78.   In the absence of a declaration from the Court, GoDaddy will transfer the
12   Domain Names to the control of Defendant, and Plaintiff will suffer immediate and irreparable
13   harm.
14           79.   Such real and actual controversy is of sufficient immediacy and reality to
15   warrant declaratory relief.
16           80.   Plaintiff’s registration and use of the Domain Names does not, and is not likely
17   to, cause confusion, or to cause mistake, or to deceive as to the affiliation, connection or
18   association of Plaintiff with Defendant, or as to the origin, sponsorship, or approval of
19   Plaintiff’s services or commercial activities by Defendant.
20           81.   Plaintiff’s registration and use of the Domain Names do not misrepresent the
21   nature, characteristics, qualities, or geographic origin of Plaintiff’s services or Defendant's
22   goods, services, or commercial activities.
23           82.   Plaintiff seeks a judicial declaration pursuant to 28 U.S.C. § 2201 that (a)
24   Plaintiff’s registration of the Domain Names was not in bad faith, (b) Plaintiff’s use of the
25   Domain Names will not cause confusion or mistake or deceive the public, and (c) by
26   registering and using the Domain Names, Plaintiff has not infringed, and does not infringe,
27   any valid trademark rights of Defendant.
28
                                                   11
         Case 2:19-cv-04888-JZB Document 1 Filed 08/05/19 Page 12 of 12




 1                                           Jury Demand
 2         83.   Plaintiff requests a trial by jury for all issues so triable.
 3   WHEREFORE, Plaintiff requests judgment against Defendant as follows:
 4         A.    A declaration by the Court, pursuant to 28 U.S.C. §2201, that plaintiff’s
 5               registration, ownership and use of the Domain Names <bearsgrad.com>,
 6               <bugrad.com>,           <bigbearsfan.com>,           <baylorfanatic.com>,    and
 7               <baylorgrad.com> is lawful and proper and does not infringe on any right the
 8               Defendant may claim;
 9         B.    At Plaintiff’s election under 15 U.S.C. § 1117(d), awarding Plaintiff statutory
10               damages in the amount of not less than $1,000 and up to $100,000 per domain
11               name, as the Court considers just, as this is an action “involving a violation of
12               15 U.S.C. § 1125(d)(1)” by way of determining that no such violation in fact has
13               occurred; and
14
           C.    Awarding such other and further relief as the Court deems just and proper.
15
16
           DATED this 5th day of August, 2019.
17
                                                         HARTMAN TITUS PLC
18
19
                                                  By: /s/ Bradley P. Hartman
20                                                    Bradley P. Hartman
                                                      John D. Titus
21
                                                      3507 N. Central Ave., Suite 101
22                                                    Phoenix, Arizona 85012-2121
                                                      Attorneys for Plaintiff
23
24
25
26
27
28
                                                    12
